Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. Applicant has argued that the reference Suzuki clearly shows a base material however from applicant’s specification which are referenced in the remarks applicant states:
[0004] A polarizing plate is composed of a polarizer and protective films provided on both surfaces of the polarizer, in which triacetylcellulose base materials (TAC base materials) are usually used as the protective films. The polarizer and the TAC base materials are often bonded together through an aqueous adhesive such as a polyvinyl alcohol adhesive (see, for example, Japanese Patent Application No. 2013-19996). 
SUMMARY OF THE INVENTION 
[0005] Recent development of flat panel displays requires polarizing plates to be thinner. However, TAC base materials used in polarizing plates as protective films are thick and also usually contain additives to achieve desired functions. Thus, a reduction in the thickness of the TAC base materials simply makes it difficult to obtain the desired functions. In a specific example, mobile devices are often used outdoors and polarizers inside the mobile devices are thus easily degraded by exposure to ultraviolet light, so that the TAC base materials usually contain ultraviolet absorbers. However, a reduction in the thickness of the TAC base materials simply makes it difficult to obtain ultraviolet-absorbing effects. 
Applicant has argued that the reference Suzuki clearly shows a base material however from applicant’s specification which are referenced in the remarks applicant states:

[0042] A thermoplastic resin with a high level of transparency, mechanical strength, thermal stability, moisture blocking properties, isotropy, and the like may be used as a material for forming the transparent protective film. Examples of such a thermoplastic resin include cellulose resins such as triacetylcellulose, polyester resins, polyethersulfone resins, polysulfone resins, polycarbonate resins, polyamide resins, polyimide resins, polyolefin resins, (meth)acrylic resins, cyclic olefin polymer resins 
[0043] The transparent protective film may contain any one or more appropriate additives. Examples of such an additive include an ultraviolet absorbing agent, an antioxidant, a lubricant, a plasticizer, a release agent, an anti-discoloration agent, a flame retardant, a nucleating agent, an antistatic agent, a pigment, and a colorant. The content of the thermoplastic resin in the transparent protective film is preferably from 50 to 100% by weight, more preferably from 50 to 99% by weight, even more preferably from 60 to 98% by weight, in particular, preferably from 70 to 97% by weight. If the content of the thermoplastic resin in the transparent protective film is less than 50% by weight, high transparency and other properties inherent in the thermoplastic resin may be insufficiently exhibited. Amorphous PO films, cycloolefin polymer (COP) films, Arton films (manufactured by JSR Corporation), Zeonor films (manufactured by Zeon Corporation), and so on may also be used. 
It is clear that TAC is excluded as it is a base material however it is not clear that polyester resins, polyethersulfone resins, polysulfone resins, polycarbonate resins, polyamide resins, polyimide resins, polyolefin resins, (meth)acrylic resins, cyclic olefin polymer resins (norbornene resins), polyarylate resins, polystyrene resins, polyvinyl alcohol resins, and any mixture thereof would all be excluded therefore applicant’s arguments are not considered persuasive.
Regarding claim 12 applicant has argued 298’ does not teach deposition-inhibiting layer provided on one surface of the core layer and inhibiting deposition of the ultraviolet absorber.  However the limitation inhibiting the deposition of UV absorber is virtually meaningless because there is no degree provided.  The term inhibited without any quantification makes the claim able to be interpreted extremely broadly because there is no quantity or amount of UV absorber taught by 298’ that cannot be considered inhibited since there is no limitation regarding the amount of UV absorber deposited or how it is affected by the deposition inhibiting layer.  Therefore the arguments regarding claims 12-20 are not considered persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims, 1,3,  6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al US 2011/0043733.
Regarding claim 1, Suzuki teaches a base material-less protective film used in a polarizing plate, comprising: a core layer containing a resin made of a cured product [0015][22]; and an adhesion-improving layer (B) provided on one surface of the core layer, wherein a surface of the adhesion-improving layer (B) forms one surface of the protective film; and wherein the thickness of the protective film is less than 40 microns[0044] (overlapping range)  and the tensile break strength of the protective film is 30 N/mm^2 (100 N/mm^2 see abstract) or more.
MPEP 2144.05 states: 
I.     OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").


Regarding claim 6, the reference teaches [119]-[121] a light-transmitting functional layer provided on the other surface of the core layer, which is opposite to the one surface of the core layer. 
Regarding claim 7, the reference teaches a laminate comprising: the protective film according to claim 1; and a mold release film [0034] provided on the other surface of the protective film, which is opposite to the one surface of the protective film. 
Regarding claim 8, the reference teaches a polarizing plate comprising: the protective film according to claim 1; and a polarizer bonded to the adhesion-improving layer [0034] of the protective film through an adhesive (G).
Regarding claim 9, the reference teaches the display panel comprises a display element and the protective film according to claim 1 or the polarizing plate according to claim 8 placed on the observer's side of the display element ([0124]).
Regarding claim 10, the reference teaches a method of producing the polarizing plate, the method comprising the steps of: bonding together the laminate according to claim 7 and a polarizer through an adhesive, such that the adhesive is in contact with the adhesion-improving layer of the laminate; and peeling off the mold release film from the laminate after bonding of the laminate to the polarizer [0156].
Regarding claim 11, the reference teaches the method of producing the polarizing plate according to claim 10, further comprising the step of saponifying the laminate [0060] before bonding of the laminate to the polarizer [0069]. 
Claims, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al US 2011/0043733 in view of Kubo US 2006/0246232.
.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al US 2011/0043733 in view Matuso Us 2016/0152861.
Regarding claim 3, Suzuki does not explicitly an adhesion-improving layer is a cured product of a curable composition that contains an ionizing radiation-polymerizable compound and a silane coupling agent having a reactive functional group and a hydrolyzable group(s).
Matsuo teaches an adhesion-improving layer is a cured product of a curable composition that contains an ionizing radiation-polymerizable compound and a silane coupling agent having a reactive functional group and a hydrolyzable group(s) allowing for curing in a short period of time exhibiting good weather resistance and adhesion [0028]-[0029].  Therefore, it would have been have been obvious to one of ordinary skill in the art to modify Suzuki in view of Matsuo to improve curing and weather resistance.
Regarding claim 4,  Masuo teaches the ionizing radiation-polymerizable compound is a polyfunctional ionizing radiation-polymerizable compound ([0028] electron beam irradiation). 
Regarding claim 5, Matsuo teaches the reactive functional group is an ionizing radiation-polymerizable functional group [0028]-[0029].
Claim 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014-130298 (translation provided).

 Regarding claim 13, the reference teaches the deposition-inhibiting layer contains a resin [0021] made of a cured product of a polyfunctional ionizing radiation-polymerizable compound.
Regarding claim 14, the reference teaches n the deposition-inhibiting layer further contains a silane coupling agent ([0037]).
Regarding claim 15, the reference teaches a light-transmitting functional layer ([0017]provided on the other surface of the core layer, which is opposite to the one surface of the core layer.
Regarding claim 16, the reference teaches a mold release film [0017] provided on a surface of the optical film opposite to the surface on the side of the deposition-inhibiting layer.
Regarding claim 17, the reference teaches a polarizing plate comprising: the optical film according to claim 12; and a polarizer bonded to the deposition-inhibiting layer of the optical film through an adhesive [0020].  The limitation of bonded to is interpreted to include direct or indirect bonding via intermediate layers.
Regarding claim 18, the reference teaches an image display device comprising a display panel, wherein the display panel comprises a display element and the optical film [0001] according to claim 12 or the polarizing plate according to claim 17 placed on the observer's side of the display element [0001].  
Regarding claim 19, the reference teaches a method of producing the polarizing plate, comprising the steps of: bonding together the laminate according to claim 16 and a polarizer through an adhesive [0010]-[0011], such that the adhesive ([0011]is in contact with the deposition-inhibiting layer (transfer medium) of the laminate; and peeling off the mold release film after bonding of the laminate to the polarizer [0011].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014130298 (‘298) in view of Kunai US 2016/0377778.  
Regarding claim 20, 298’ teaches all the limitations of claim 20 except comprising the step of saponifying the laminate before bonding of the laminate to the polarizer.  Kunai teaches saponification prior to bonding to a polarizer to improve adhesion [0177].  Therefore, it would have been obvious to one of ordinary skill in the art to modify ‘298 in view of Kunai to improve polarizer adhesion.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871